Opinion issued June 28, 2012.




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                         ————————————
                           NO. 01-11-01009-CV
                         ———————————
 CIENA CAPITAL FUNDING, LLC f/k/a BLX CAPITAL, LLC, Appellant
                                    V.
INOC PROPERTIES, LP, INOC, INC., RODNEY K. GRAY, AND KOLLYE
                   KILPATRICK, Appellees



                  On Appeal from the 506th District Court
                           Waller County, Texas
                    Trial Court Cause No. 11-09-21076


                       MEMORANDUM OPINION
      Appellant has filed an agreed motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.